DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 17. (Currently Amended) An image pickup system comprising:
an image pickup apparatus including an image sensor; and
a lens apparatus attachable to and detachable from the image pickup apparatus, 
wherein the lens apparatus includes:
an imaging optical system;
a first-shaped mount part engageable with a mount part of the image pickup apparatus; and
a communicator communicable with the image pickup apparatus, 

wherein the first lens apparatus includes a mount part engageable with the mount part of the image pickup apparatus, and is communicable with the image pickup apparatus using a first communication method, 
wherein the second lens apparatus includes a second-shaped mount part that is not engageable with the mount part of the image pickup apparatus, and the second lens apparatus is attachable to the image pickup apparatus via the intermediate adapter, and is communicable with the image pickup apparatus using a second communication method different from the first communication method, and 
wherein the communicator is communicable with the image pickup apparatus using the second communication method, and uncommunicable with the image pickup apparatus using the first communication method.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims do not teach or suggest an image pickup system comprising a lens apparatus including a first-shaped mount part engageable with a mount part of an image pickup apparatus, and a communicator communicable with the image pickup apparatus,
a first lens apparatus including a mount part engageable with the mount part of the image pickup apparatus and is communicable with the image pickup apparatus using a first communication method, 
second-shaped mount part that is not engageable with the mount part of the image pickup apparatus, and is attachable to the image pickup apparatus via an intermediate adapter, and is communicable with the image pickup apparatus using a second communication method different from the first communication method,
“wherein the communicator is communicable with the image pickup apparatus using the second communication method, and uncommunicable with the image pickup apparatus using the first communication method.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Prior art Seki (US 2018/0027169 A1) discloses communication method switching in the context of restoring communication between camera and lens when a communication error occurs or to avoid communication noise (see paragraph 0085), but does not teach or suggest the first and second communication method relating to different lens apparatuses engaged with the image apparatus mount (with or without an intermediate adapter). 
Prior art Yasuda (US 2015/0070521 A1) discloses switching between a first communication path to a second communication path (paragraph 0025) based on the identification of attached accessory devices, but does not teach or suggest the first and second 
Prior art Galor (US 2014/0160304 A1) discloses different lens communication protocols for communication between interchangeable lens and cameras based on compatible mounts (paragraph 0143) but does not teach or suggest the second-shaped mount part that is not engageable with the mount part of the image pickup apparatus, wherein the communicator is communicable with the image pickup apparatus using the second communication method, and uncommunicable with the image pickup apparatus using the first communication method. 
Prior art Tsukamoto (US 2018/0352140 A1) discloses an image pickup apparatus and a lens attachable and detachable from the image pickup apparatus and an intermediate accessory device (paragraph 0147), wherein communication is switched due to faulty electric contacts (paragraph 0163) but does not teach or suggest the first and second communication method relating to different lens apparatuses engaged with the image apparatus mount (with or without an intermediate adapter).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 






/CHIAWEI CHEN/Primary Examiner, Art Unit 2696